DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (# WO 2018/105545; for English translation Examiner used US publication number US 2019/0391418).
Yamaguchi et al. discloses:
28. A method of making a print material ([0227]), comprising: 

blending a dispersant with the quantum dot mixture to form a quantum dot precursor; and 
blending a light-scattering particle material with the quantum dot precursor to make a print material ([0226]-[0231]).
29. The method of claim 28, wherein blending the dispersant with the quantum dot mixture comprises energetically agitating the quantum dot mixture with the dispersant, and blending the light-scattering particle material with the quantum dot precursor comprises energetically agitating the light-scattering particle material with the quantum dot precursor ([0226]-[0231]), and wherein the dispersant has a chemical affinity that is matched to a surface composition of light-scattering particles in the light-scattering particle material (the polymer dispersant is a high-molecular-weight compound that has a weight-average molecular weight of 750 or more and includes a functional group having an affinity for light-scattering particles; [0136]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (# WO 2018/105545; for English translation Examiner used US publication number US 2019/0391418) in view of Pschenitzka et al. (# US 2018/0102449).
Yamaguchi et al. discloses:
1. A print material (an ink composition used for preparing the photoconversion layer; [0134]; [0160]), comprising: 
an ethylene glycol di(meth)acrylate or polyethylene glycol di(meth)acrylate molecule ([0176]; [0220]); 
a quantum dot ([0106]; [0285]); 
a light-scattering particle having a surface composition ([0134]; [0136]; [0173]); and 
a dispersant having a chemical affinity matched to the surface composition ([0127]; [0134]).
2. The print material of claim 1, further comprising a polymerization initiator ([0156]).

4. The print material of claim 1, wherein the dispersant is a polymer that has pendant structures with hydroxyl groups, amine groups, or both (polymer dispersant includes an acrylic resin, a polyester resin, a polyurethane resin, a polyamide resin, polyether, a phenolic resin, a silicone resin, a polyurea resin, an amino resin, polyamines, such as polyethyleneimine and polyallylamine, an epoxy resin, and polyimide; [0144]).
5. The print material of claim 1, wherein the dispersant is a polymer having alcohol, carboxylic acid ([0150]), or amine functional groups, or a combination thereof (polymer dispersant includes an acrylic resin, a polyester resin, a polyurethane resin, a polyamide resin, polyether, a phenolic resin, a silicone resin, a polyurea resin, an amino resin, polyamines, such as polyethyleneimine and polyallylamine, an epoxy resin, and polyimide; [0144]).
6. The print material of claim 1, wherein the dispersant includes a molecule with an acidic anchor group ([0144]).
7. The print material of claim 4, wherein the dispersant has a multifunctional polymer backbone (The polymer dispersant may be any of a random copolymer, a block copolymer, and a graft copolymer. In the case where the polymer dispersant is a graft copolymer, the polymer dispersant may be a comb-shaped graft copolymer or a star graft copolymer. Examples of the polymer dispersant include an acrylic resin, a polyester resin, a polyurethane resin, a polyamide resin, polyether, a phenolic resin, a 
8. The print material of claim 1, wherein the light scattering particle is a titanium dioxide particle (titanium oxide; [0170]).
10. The print material of claim 1, further comprising a plurality of light- scattering particles having the surface composition, a plurality of quantum dots, and a mass ratio of quantum dots to light-scattering particles from about 0.5 to about 45 ([0173]-[0174]).
12. The print material of claim 11, wherein the dispersant is a polyol (polymer dispersant; ([0127]; [0134]-[0136]).
13. The print material of claim 1, wherein the chemical affinity of the dispersant is also matched to a surface composition of the quantum dot (The polymer dispersant is preferably adsorbed to the light-scattering particles by being bonded to the surfaces of the light-scattering particles. Alternatively, the polymer dispersant may be adsorbed to the light-emitting nanoparticles by being bonded onto the surfaces of the light-emitting nanocrystals; [0136]).
Yamaguchi et al. explicitly did not discloses:
1. A vinylic cross-linker molecule having a plurality of vinyl groups; and the print material having a dynamic viscosity of about 4-40 cP at room temperature.
Pschenitzka et al. teaches to keeps the quantum dots dispersed in curable composition , and prevent their re-aggregation during the curing process ([0111]), the vinylic cross-linker molecule having a plurality of vinyl groups (multifunctional cross-linking agent; [0107]-[0108]); and the print material having a dynamic viscosity of about 4-40 cP at room temperature (the ink compositions can have a viscosity of, for example, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the print material of Yamaguchi et al. by the aforementioned teaching of Pschenitzka et al. in order to keeps the quantum dots dispersed in curable composition , and prevent their re-aggregation during the curing process.

Claim 14-20 & 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (# WO 2018/105545; for English translation Examiner used US publication number US 2019/0391418) in view of Pschenitzka et al. (# US 2018/0102449).
Yamaguchi et al. discloses:
14. A method of making a material layer (an ink composition used for preparing the photoconversion layer; [0134]; [0160]), comprising: 
applying a mixture to a substrate, the mixture comprising: 
an ethylene glycol di(meth)acrylate or polyethylene glycol di(meth)acrylate molecule ([0176]; [0220]);
a quantum dot ([0106]; [0285]); 
a light-scattering particle having a surface composition ([0134]; [0136]; [0173]); and 
a dispersant having a chemical affinity matched to the surface composition ([0127]; [0134]); and 

15. The method of claim 14, wherein the mixture further comprises a polymerization initiator ([0156]).
16. The method of claim 14, wherein the dispersant includes a molecule with an acidic anchor group ([0144]).
17. The method of claim 14, wherein the dispersant is a polymer that has pendant structures with hydroxyl groups, amine groups, or both (polymer dispersant includes an acrylic resin, a polyester resin, a polyurethane resin, a polyamide resin, polyether, a phenolic resin, a silicone resin, a polyurea resin, an amino resin, polyamines, such as polyethyleneimine and polyallylamine, an epoxy resin, and polyimide; [0144]).
18. The method of claim 14, wherein the dispersant is a polymer having alcohol, carboxylic acid ([0150]), or amine functional groups, or a combination thereof (polymer dispersant includes an acrylic resin, a polyester resin, a polyurethane resin, a polyamide resin, polyether, a phenolic resin, a silicone resin, a polyurea resin, an amino resin, polyamines, such as polyethyleneimine and polyallylamine, an epoxy resin, and polyimide; [0144]).
19. The method of claim 14, wherein the dispersant has a multifunctional polymer backbone (The polymer dispersant may be any of a random copolymer, a block copolymer, and a graft copolymer. In the case where the polymer dispersant is a graft copolymer, the polymer dispersant may be a comb-shaped graft copolymer or a star graft copolymer. Examples of the polymer dispersant include an acrylic resin, a polyester resin, a polyurethane resin, a polyamide resin, polyether, a phenolic resin, a 
20. The method of claim 14, wherein the dispersant is a polyol (polymer dispersant; ([0127]; [0134]-[0136]).
	22. The method of claim 14, wherein the mixture is made by a process comprising: forming a liquid medium comprising the vinylic molecule, the vinylic cross-linking agent, and the polymerization initiator; adding a quantum dot composition comprising the quantum dot to the liquid medium; energetically agitating the liquid medium with the quantum dot; adding at least a portion of the dispersant to the liquid medium and quantum dots to form a quantum dot precursor; adding a light-scattering composition comprising the light-scattering particle to the quantum dot precursor to form a pre-product; and energetically agitating the pre-product to form the mixture.
23. The method of claim 14, wherein the mixture further comprises a plurality of light-scattering particles having the surface composition and a plurality of quantum dots, wherein a mass ratio of quantum dots to light-scattering particles from about 0.5 to about 45 ([0173]-[0174]).
24. The method of claim 22, wherein the dispersant is a polymer that has pendant structures with hydroxyl groups, amine groups, or both (polymer dispersant includes an acrylic resin, a polyester resin, a polyurethane resin, a polyamide resin, polyether, a phenolic resin, a silicone resin, a polyurea resin, an amino resin, polyamines, such as polyethyleneimine and polyallylamine, an epoxy resin, and polyimide; [0144]).

26. The method of claim 24, wherein the mixture further comprises a photoinitiator ([0156]).
27. The method of claim 26, wherein the chemical affinity of the dispersant is also matched to a surface composition of the quantum dots (The polymer dispersant is preferably adsorbed to the light-scattering particles by being bonded to the surfaces of the light-scattering particles. Alternatively, the polymer dispersant may be adsorbed to the light-emitting nanoparticles by being bonded onto the surfaces of the light-emitting nanocrystals; [0136]).
Yamaguchi et al. explicitly did not discloses:
14. A vinylic cross-linker molecule having a plurality of vinyl groups; and the print material having a dynamic viscosity of about 4-40 cP at room temperature.
Pschenitzka et al. teaches to keeps the quantum dots dispersed in curable composition , and prevent their re-aggregation during the curing process ([0111]), the vinylic cross-linker molecule having a plurality of vinyl groups (multifunctional cross-linking agent; [0107]-[0108]); and the print material having a dynamic viscosity of about 4-40 cP at room temperature (the ink compositions can have a viscosity of, for example, between about 2 cps and about 30 cps (including, for example, between about 10 cps and about 27 cps and between about 14 cps and about 25 cps) at 22 C; [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the print material of Yamaguchi et al. by the aforementioned teaching of Pschenitzka et al. in order to keeps the quantum dots .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kamo et al. (# US 2017/0321114) discloses film-forming composition which forms a wavelength conversion film by being applied to a substrate to form a coating film and curing the coating film, the wavelength conversion film-forming composition including at least quantum dots, a volatile component, and a binder that is soluble in the volatile component and/or a binder precursor that is soluble in or compatible with the volatile component, in which the wavelength conversion film-forming composition is gellable in the presence of the volatile component (see Abstract).
(2) Oba et al. (# US 2017/0248809) discloses the wavelength conversion member includes: a first substrate; a second substrate; and a wavelength conversion layer disposed between the first substrate and the second substrate and including quantum dots which are excited by excitation light to emit fluorescence. The wavelength conversion layer is a cured layer obtained by curing a polymerizable composition which includes the quantum dots and a polymerizable compound having a molecular weight of 200 or lower, and the number of bubble-shaped defects having a diameter of 0.1 mm or more in the wavelength conversion layer is less than 10 per 100 cm.sup.2 (see Abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853